department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uil 6050i cc apjp b1 wta-n-110334-00 memorandum for aml coordinator brooklyn district from pamela w fuller assistant to the branch chief administrative provisions and judicial practice cc pa apjp b1 subject information reporting under sec_6050i this is in reply to your request for assistance dated date regarding whether information returns are required under sec_6050i of the internal_revenue_code in connection which rental receipts for taxi medallions by taxicab fleets and taxi management companies facts your memorandum describes two general non-taxpayer specific situations involving leases of taxicabs and or taxi medallion sec_1 by taxicab fleets and taxi management companies the leases may be for less than one year in some cases lease agreements are not involved the cost of leasing a taxi and medallion is generally paid out of the driver’s daily cash receipts and may average dollar_figure per day this arrangement is commonly used by taxicab fleet owners a taxicab fleet may be comprised of as many a sec_30 separate entities with separate employer identification numbers in other cases drivers may own their own taxicabs and only rent or lease the medallion this arrangement commonly involves a taxi management company which acts as a middleman between the medallion owner and the owner driver the problem is that cars may be rotated daily or leases entered into with separate corporations in such a manner that no lessor receives more than dollar_figure in cash from any one lessee of a particular taxi and or medallion in a month period a medallion is a metal plate issued by the licensing commission as the physical evidence of a taxicab license and is used for displaying the license number on the outside of the vehicle a medallion may be transferred from one vehicle to another subject_to the approval of the licensing commission and upon payment of a fee it is not clear from the submission whether this is proper under applicable licensing commission rules wta-n-110334-00 applicable law sec_6050i provides that any person who is engaged in a trade_or_business and who in the course of such trade_or_business receives more than dollar_figure in cash in one transaction or or more related transactions shall make the return described in sec_6050i with respect to such transaction or related transactions at such time as the secretary may by regulations prescribe form_8300 is the form required to comply with this provision sec_6050i states that no person shall for the purpose of evading the return requirements of sec_6050i cause or attempt to cause a trade_or_business to fail to file a return required under sec_6050i cause or attempt to cause a trade_or_business to file a return required under sec_6050i that contains a material omission or misstatement of fact or structure or assist in structuring or attempt to structure or assist in structuring any transaction with one or more trades_or_businesses sec_1_6050i-1 requires reporting of cash in excess of dollar_figure received by a person for the account of another thus for example a person who collects delinquent accounts_receivable for an automobile dealer must report with respect to the receipt of cash in excess of dollar_figure from the collection of a particular account even though the proceeds of the collection are credited to the account of the automobile dealer ie where the rights to the proceeds from the account are retained by the automobile dealer and the collection is made on a fee-for-service basis sec_1_6050i-1 states that the receipt of multiple cash deposits or cash installment payments or other similar payments or prepayments on or after date relating to a single transaction or two or more related transactions is reported as set forth in sec_1_6050i-1 through b sec_1_6050i-1 states that if the initial payment is in excess of dollar_figure the recipient must report the initial payment within days of its receipt sec_1_6050i-1 states that if the initial payment does not exceed dollar_figure then the recipient must aggregate the initial payment and subsequent payments made within one year of the initial payment until the aggregate amount exceeds dollar_figure and report with respect to the aggregate amount within days after receiving the payment that causes the aggregate amount to exceed dollar_figure sec_1_6050i-1 provides that in addition to any other required report a report must be made each time that previously unreportable payments made within the 12-month_period with respect to a single transaction or two or more related transactions individually or in the aggregate exceed dollar_figure sec_1_6050i-1 defines the term transaction as the underlying event precipitating the payer’s transfer of cash to the recipient the term transaction includes a rental of real or personal_property a transaction may not be divided into multiple transactions in order to avoid reporting under sec_6050i wta-n-110334-00 sec_1_6050i-1 defines related transactions as any transaction conducted between a payer or its agent and a recipient of cash in a 24-hour period additionally transactions conducted between a payer or its agent and a cash recipient during a period of more than hours are related if the recipient knows or has reason to know that each transaction is one of a series of connected transactions sec_1 6050i- c iii provides examples that illustrate the application of sec_1 6050i- c i and ii in example an attorney agrees to represent a client in a criminal case with the attorney’s fee to be determined on an hourly basis in the first month in which the attorney represents the client the bill for the attorney’s services comes to dollar_figure which the client pays in cash in the second month in which the attorney represents the client the bill for the attorney’s services comes to dollar_figure which the client again pays in cash the aggregate amount of cash paid dollar_figure relates to a single transaction as defined in sec_1_6050i-1 the sale of legal services relating to the criminal case and the receipt of cash must be reported under sec_1_6050i-1 sec_1_6050i-1 defines the term recipient as the person receiving the cash each store division branch department headquarters or office branch regardless of physical location comprising a portion of a person’s trade_or_business is considered a separate recipient this rule does not apply if the branch or central unit linking such branch with other branches would in the ordinary course of business have reason to know the identity of payers making cash payments to other branches discussion sec_6050i and the regulations thereunder are broad enough to require reporting of cash received by taxi fleet owners and taxi management companies taxicab fleet owners and a taxi management companies are potentially responsible for filing forms if they receive more than dollar_figure in cash from the lessee of a taxicab and or medallion in one transaction or or more related transactions the taxi management company is potentially responsible for filing form_8300 because the management company collects cash for the account of the medallion owner see sec_1_6050i-1 in the situation described in your memorandum the transaction is the lease or rental of a taxi and or the medallion see sec_1_6050i-1 which defines the term transaction as including a rental of real or personal_property the fact that each cash payment received by the fleet owner or management company is dollar_figure or less eg because the payments are made out of daily receipts does not defeat reporting under sec_6050i when the cash is received in connection with a single lease see example under sec_1_6050i-1 which illustrate how payments of dollar_figure or less received over a period of time are reportable if the payments are received in connection with a single transaction see also sec_1_6050i-1 for the requirements for reporting when multiple cash payments are made wta-n-110334-00 sec_1_6050i-1 provides that a transaction may not be divided into multiple transactions in order to avoid the dollar_figure reporting threshold under sec_6050i this rule prevents a transaction from being divided into a series of separate transactions cash payments for which are dollar_figure or less for the purpose of avoiding the application of sec_6050i the fleet owner or management company cannot avoid reporting merely by entering into separate leases with different related entities the facts supplied to do not indicate how the various entities are related additionally sec_6050i applies if the cash received in or more related transactions accordingly the application of sec_6050i cannot be frustrated merely by entering into a series of short term leases or dispensing with the formality of a lease or rental agreement and renting the taxi and or medallion on a daily weekly or some other basis however the facts and circumstances must show that the recipient of the cash knew or had reason to know that each transaction daily weekly etc rental is one of a series of connected leases or rentals see sec_1_6050i-1 a continuous rental of a taxicab and or medallion albeit different vehicles and or licenses to a single lessee may indicate a series of connected transactions finally a fleet owner or management company would generally not be able to avoid reporting by switching leases between related entities the fleet owner or management company may be presumed to have knowledge of the identity of payers making cash payments to the other related entities since the business organization and the transactions themselves are structured by the fleet owner or principal the medallion owner by whom the management company is employed see sec_6050i which provides that no person shall for the purpose of evading the requirement of sec_6050i structure or assist in structuring or attempt to structure or assist in structuring any transaction with one or more trades_or_businesses if the issue raised in your memorandum arises in connection with the examination of a specific taxpayer then technical_advice should be requested see revproc_2000_2 2000_1_irb_73 if you have any questions regarding sec_6050i please call
